 

Exhibit 10.27

 

Escalade, Incorporated

Schedule of Executive Officer Compensation

 

Compensation for the executive officers of Escalade, Incorporated consists of a
base salary, bonuses and long-term incentives in the form of stock option grants
or restricted stock unit grants.

 

Base Salary

In general, base salaries are set at the beginning of each year based upon
changes in the employee’s level of responsibility, individual performance
reviews conducted by the Company’s Compensation Committee and changes in the
cost of living.

 

Bonuses

The Company’s Compensation Committee has established a profit incentive plan
that provides for the payment of cash bonuses if certain performance targets are
achieved. Under the plan, the Compensation Committee establishes target
performance levels early in each fiscal year, subject to potential changes that
the Committee may determine appropriate. Virtually all employees are eligible to
participate in the profit incentive plan. In conjunction with the completion of
the Company’s annual audited financial statements, the bonus pool is finalized
based on actual results achieved. Allocation of the bonus pool to individual
executive officers is determined at the Compensation Committee’s discretion
based upon a review of the overall Company’s performance relative to budget, the
Company’s strategic position, and individual executive officer’s performance
relative to budget. There are no pre-defined methods for allocating the bonus
pool to any of the Company’s executive officers.

 

Long-Term Incentives

Under the terms of the Escalade, Incorporated 2007 Incentive Plan, executive
officers of the Company are eligible to receive long term incentive compensation
in various forms including stock options and restricted stock units. The
Company’s Compensation Committee has full discretion over the form, amount and
timing of these grants which historically have been annual grants. In its
determination of annual grants, the Compensation Committee considers performance
of both the individual and the Company.

 

Additional Benefits

Executive officers are eligible to participate in the Company’s 401(k)
retirement plan and receive Company matching contributions in accordance with
the plan terms. The Company also pays group term life insurance benefits on
behalf of executive officers. The Company’s Chairman of the Board, Robert
Griffin, participated in a salary deferral plan that earned interest on
undistributed amounts at the rate of 9% per annum. The entire balance of this
plan was distributed to Mr. Griffin in a taxable transaction in April 2010.

 

--------------------------------------------------------------------------------



 